IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT



                             No. 01-10981

                           Summary Calendar


FRANK JOHN STANGEL,
                                            Plaintiff-Appellant,

                                versus

FETTERLY & GORDON PA; GARY J. GORDON,

                                            Defendants-Appellees.



             Appeal from the United States District Court
                  For the Northern District of Texas
                             (00-CV-1509)

                          September 20, 2002


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Frank John Stangel appeals the dismissal of his complaint

against Fetterly & Gordon and Gary Gordon as time-barred. He argues

that the district court should have applied equitable tolling based

upon Appellees’ failure to return records from a previous lawsuit.

We affirm.

     We reject Stangel’s argument that the limitations period

should have been equitably tolled based upon Fetterly & Gordon’s

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
alleged failure to return certain records. We apply equitable

tolling only in rare and exceptional circumstances,1 and the party

who invokes equitable tolling bears the burden of proof.2 Stangel

failed to cite any legal authority supporting his argument and did

not explain why the failure to return certain records prevented him

from filing this complaint within the limitations period. Although

we liberally construe briefs of pro se litigants, pro se parties

still must brief the issues.3 Indeed, Stangel’s complaint indicates

that he was aware of sufficient facts to know that his causes of

action against Appellees accrued in December 1991 when Gordon

withdrew from representing him.

     Stangel also argues that the district court erred in relying

on extrinsic evidence in ruling on the motion to dismiss and should

have applied Rule 56 of the Federal Rules of Civil Procedure. The

district court’s determination that the action was barred by the

applicable limitations period was based on the facts alleged in

Stangel’s complaint, and Stangel has failed to show that the

district       court   considered   extrinsic   evidence   in   reaching   its

decision.

     We also reject Stangel’s argument that the district court

erred in dismissing his case prior to issuing a scheduling order



     1
         Teemac v. Henderson, 298 F.3d 452, 457 (5th Cir. 2002).
     2
         Id.
     3
       Castro Romero v. Becken, 256 F.3d 349, 354 n.2 (5th Cir.
2001) (quoting Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995)).
and denying his motion for mediation. The district court has

discretion to control its docket by deciding an issue that was

dispositive of the case before reaching any other issues,4 and it

did not abuse its discretion here.

     For the first time on appeal, Stangel argues that the district

court erred in allowing Linda Coffee, one of his attorneys in the

district court, to represent him despite being suspended by the

Texas Bar Association.   An appellant may not raise a new issue for

the first time on appeal.5

     Stangel’s motion for permission to file a reply brief appendix

is GRANTED.

     AFFIRMED.




     4
       Marinechance Shipping, Ltd. v. Sebastian, 143 F.3d 216, 218
(5th Cir. 1998).
     5
       Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th
Cir. 1999).